ORDER

This matter came before the Court on a Joint Petition of the Attorney Grievance Commission of Maryland the Respondent *390to suspend the Respondent by consent. Upon consideration of said petition, it is this 13th day of May, 1996,
ORDERED, that the Respondent, Paul J. Mraz, be and he is hereby suspended from the practice of law in the State of Maryland for a period of thirty (30) days effective June 1, 1996. It is further,
ORDERED, that the clerk of this Court shall remove the name of Paul J. Mraz from the register of attorneys in this Court until further order of this Court and certify that fact to the Clients’ Security Trust Fund and the clerk of all judicial tribunals in this State in accordance with Rule BV13.